*380The opinion of the court was delivered by
Garrison, J.
These three writs of error turn upon a single and similar point, and may be disposed of together. The form of the suit was replevin, brought by the several defendants in error against the H. B. Claflin Company. A brief summary of the facts will show the relative standing of the parties and present the issue.
In the year 1892 Frank E. Crane, a retail furniture dealer, executed to the H. B. Claflin Company a chattel mortgage upon his stock of furniture and such additions thereon as he might thereafter make. In 1893'Crane, by written proposals through Samuel P. Porter, a selling agent, invited the defendants in error to make conditional sales to him of the chattels in question, by which the title was to remain in the vendors until the purchase price was paid. Subsequently, the goods were shipped and invoiced to Crane as goods bought by him or sold to him. After these articles came into Crane’s possession they were seized by the H. B. Claflin Company, under color of their chattel mortgage, and were thereupon replevied by the respective vendors.
At the trial the question was whether title to the property had passed to Crane. This question was left by the trial judge to the jury, under a charge in which the jury were instructed to give effect to the expressed intentions of the parties to the sale. The legal propriety of this submission is questioned by the plaintiff in error upon the ground that the invoices that accompanied the goods were conclusive proof of an absolute sale. We are not at all impressed with this contention. In view of the written correspondence that constituted the negotiations of the parties to the sale, the subsequent invoices, if they were any evidence of the nature of the sale, were at best only some evidence. The submission of the question to the jury was the course most favorable to the plaintiff in error and is not open to the legal objection urged on its behalf.
The plaintiff in error w;as a prior not a subsequent mortgagee, and hence could not be legally injured by a sale of the conditional nature established by this judgment.
*381No error appearing upon this record, the judgment of the Circuit Court is affirmed.
For affirmance—Thr Chief Justice, Garrison, Gum-mere, Ludlow, Mague, Bogert, Brown, Krueger, Smith, Talman. 10.
For reversal—None.